Filed 1/14/21 P. v. Adams CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                   B301452

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA477763)
           v.

 AARON BARBO ADAMS,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Drew E. Edwards, Judge. Affirmed as
modified.
      Larenda R. Delaini, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and J. Michael Lehmann,
Deputy Attorneys General, for Plaintiff and Respondent.
                      ——————————
      A jury found Aaron Barbo Adams guilty of battery with
serious bodily injury. He contends there was insufficient
evidence he inflicted serious bodily injury. We reject that
contention, but we strike an enhancement that was improperly
imposed and stayed.
                           BACKGROUND
        In 2019, the victim was living at a sober living facility with
others, including Adams. One evening, the victim was smoking
outside with a friend. Adams was also there, and he challenged
the victim to a fight. When the victim refused, Adams hit him on
the head with a tin can. The victim bled a good amount from a
four-centimeter laceration that the victim’s friend described as a
“big . . . gouge.” The facility manager washed the wound, but
because it would not stop bleeding, the victim went to the
hospital. Before getting to the hospital, the bleeding stopped for
a few minutes but started again at the hospital. The victim was
in pain for about half an hour to an hour. The wound required
three staples, which were removed after one week. He did not
take any pain medication. He received medical treatment for five
minutes although he was at the hospital for about two hours.
        A jury found Adams guilty of battery with serious bodily
injury (Pen. Code,1 § 243, subd. (d)). On September 19, 2019, the
trial court sentenced Adams to three years in prison.2 The trial
court stayed an enhancement under section 12022,
subdivision (b)(1).

      1 All   further statutory references are to the Penal Code.
      2 The trial court also sentenced Adams to a concurrent term
for a probation violation that was heard with the trial.




                                   2
                          DISCUSSION
I.    Sufficiency of evidence of battery with serious bodily injury
        Adams challenges his conviction on the ground there is
insufficient evidence of serious bodily injury. We disagree.
        “ ‘When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record in
the light most favorable to the judgment to determine whether it
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citation.] We presume in support of the judgment the
existence of every fact the trier of fact reasonably could infer from
the evidence. [Citation.] If the circumstances reasonably justify
the trier of fact’s findings, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding.’ ” (People v.
Covarrubias (2016) 1 Cal.5th 838, 890.)
        Battery is any willful and unlawful use of force or violence
on another. (§ 242.) “ ‘Serious bodily injury’ ” is a serious
impairment of physical condition, including, but not limited to,
loss of consciousness, concussion, bone fracture, protracted loss or
impairment of function of any bodily member or organ, a wound
requiring extensive suturing, and serious disfigurement. (§ 243,
subd. (f)(4).)
        Adams acknowledges the plain language of the statute—
i.e., its reference to extensive suturing—but argues that a wound
requiring just three staples and minimal medical treatment is
merely a superficial one that does not amount to serious bodily
injury. The authority is to the contrary. In People v. Belton
(2008) 168 Cal.App.4th 432, 436, 440, the defendant beat the




                                 3
victim, breaking her tooth and requiring her to get sutures above
her eyebrow and two sutures on her mouth. Taken together, this
constituted serious bodily injury. In People v. Flores (2013)
216 Cal.App.4th 251, 262, the defendant’s dog bit the victim,
causing extensive bleeding and two puncture wounds requiring
four sutures. The court dismissed the notion that the wound was
not serious because four sutures was not extensive. Rather, a
doctor testified that the number of sutures was discretionary, so
he used fewer sutures due to the concern of infection, given the
depth of the wound and its source. (Ibid.; accord, People v. Hale
(1999) 75 Cal.App.4th 94, 108 [broken teeth, split lip, and cut
under eye].)
      While we do not have similar evidence here to explain why
three staples were used for the victim’s wound, Flores and Belton
show that someone who has received just a few sutures or staples
can still have suffered serious bodily injury. In addition to the
staples, the victim testified that he was in pain, the wound bled
so much that it ran down his face and arm, and the wound
required a trip to the emergency room. Although Adams tries to
minimize the totality of this evidence, a “ ‘ “fine line can divide an
injury from being significant or substantial from an injury that
does not quite meet the description.” ’ [Citations.] Where to
draw that line is for the jury to decide.” (People v. Cross (2008)
45 Cal.4th 58, 64.) We cannot say the jury here crossed that line.
The evidence was sufficient to support the finding of serious
bodily injury.
II.   Deadly weapon enhancement
      Although the information alleged that Adams used a deadly
and dangerous weapon in the commission of the offense under
section 12022, subdivision (b)(1)), the allegation was not




                                  4
submitted to the jury. Aware of this, the trial court said it would
not impose the enhancement and instead would stay it.
However, a stayed sentence is one that has first been imposed.
(See People v. Jones (2015) 236 Cal.App.4th 1411, 1416.)
No sentence, not even a stayed one, should have been declared on
the enhancement. The enhancement must be stricken.
                         DISPOSITION
      The one-year enhancement under Penal Code
section 12022, subdivision (b)(1) is stricken. The trial court is
directed to modify the abstract of judgment and to forward the
modified abstract of judgment to the Department of Corrections
and Rehabilitation. The judgment is affirmed as modified.
      NOT TO BE PUBLISHED.



                                     DHANIDINA, J.

We concur:



             EDMON, P. J.



             EGERTON, J.




                                 5